THIGPEN, Judge.
Melvin Dawson filed a complaint in small claims court alleging that he had lent Shelia Mitchell, his former wife, a sum of money which she refused to repay. Mitchell responded by stating that the money was given to her by Dawson while they were married and that the subsequent divorce controlled the issue of whether the money was given to her. Judgment was entered in favor of Mitchell, and Dawson appealed to the circuit court. Dawson’s request that the trial judge recuse himself was denied. Subsequently, the trial court entered judgment in favor of Mitchell. Dawson, pro se, appeals.
It appears that Dawson’s issue concerns whether the trial judge should have re-cused himself. However, Dawson's brief fails to comply with the requirements of Rule 28, Alabama Rules of Appellate Procedure. He fails to provide any statement of the case or the pertinent facts, he fails to articulate any issues on appeal, and although he presented some caselaw, that authority is not supportive.
Dawson’s failure to comply with the rules places him in a perilous position. We are allowed to dismiss Dawson’s appeal under Rule 2, A.R.App.P. Alternatively, *673we may affirm the judgment of the trial court. Cummins v. Slayton, 545 So.2d 783 (Ala.Civ.App.1989). Dawson’s brief totally fails to comply with Rule 28, A.R. App.P. Therefore, we affirm the judgment of the trial court.
AFFIRMED.
ROBERTSON, P.J., and RUSSELL, J., concur.